Case 5:20-cv-00019-TKW-MJF Document 1-1 Filed 01/13/20 Page 1 of 1
CIVIL COVER SHEET

JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither r

eplace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

bah BIER of the Estate of Arthur Williams

(b) County of Residence of First Listed Plaintiff Canada
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys
Domingo C. R

95 Merrick Way, Miami, FL 33134

305 774-1477

(Firm Name, Address, and Telephone Number)
odriguez, Esq. Rodriguez Law Office LLC

NOTE:

Attorneys (if Known)

 

E T
er Oni dacKsen County Jail and Correctional Facility;
Jackson County Board of County Commissioners; The State of
Florida; Florida Dept of Corrections; Chris Brannon, Warden

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

O 1 U.S. Government 23 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 © 1 Incorporated or Principal Place o4 04
of Business In This State
O2 U.S. Government O14 Diversity Citizen of Another State o2 [ 2 Incorporated and Principal Place o5 05
Defendant (Indicate Citizenship of Parties in Item LI) of Business In Another State
Citizen or Subject of a QO3 © 3. Foreign Nation O6 O06
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER ST ates ]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY  |0 625 Drug Related Seizure 1 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal © 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability OF 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights © 430 Banks and Banking
61 151] Medicare Act 330 Federal Employers’ Product Liability © 830 Patent 450 Commerce
© 152 Recovery of Defaulted Liability 368 Asbestos Personal O 835 Patent - Abbreviated © 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY L R ITY, © 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff) O 490 Cable/Sat TV
O 160 Stockholders” Suits O 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) 850 Securities‘Commodities/
O 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management 7 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 0 890 Other Statutory Actions
© 196 Franchise Injury © 385 Property Damage O 740 Railway Labor Act © 865 RSI (405(g)) © 891 Agricultural Acts
O 362 Personal Injury - Product Liability © 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act © 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
© 210 Land Condemnation & 440 Other Civil Rights Habeas Corpus: 6 791 Employee Retirement © 870 Taxes (U.S. Plaintiff O 896 Arbitration
© 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) © 899 Administrative Procedure
7 230 Rent Lease & Ejectment © 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
245 Tort Product Liability Accommodations © 530 General © 950 Constitutionality of
© 290 All Other Real Property 445 Amer. w/Disabilities -}( 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
0 446 Amer. w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration
Other 4 $50 Civil Rights Actions
0 448 Education 1 $55 Prison Condition
A) $60 Civil Detainee -
Conditions of
Confinement

 

 

V. ORIGIN (Place an “X" in One Box Only)

O 8 Multidistrict
Litigation -
Direct File

O 6 Multidistrict
Litigation -
Transfer

O 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

28 USC 1331 and 1343

Brief description of cause:

42 USC 1983 violation of 8th Amendment rights

© 4 Reinstated or
Reopened

Remanded from
Appellate Court

(112 Removed from Oo 3

State Court

M1

Onginal
Proceeding

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN 1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, 5,000,000.00 JURY DEMAND: MYes No
VIII. RELATED CASE(S)
IF ANY Geta): | he Hone DOCKET NUMBER
DATE aos OF RECORD
{—/3-~2020
FOR OFFICE USE ONLY ¥
RECEIPT # APPLYIN# IFP JUDGE MAG. JUDGE

AMOUNT
